Citation Nr: 1543072	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-35 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a disability of the colon.

2. Entitlement to service connection for a disability manifested by shortness of breath.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for heart disease.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for epilepsy.
7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disability, to include cancer, as the result of radiation exposure.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for strokes.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a visual disability.

10.  Entitlement to a higher amount of special monthly pension based on the need for aid and attendance of another person.

11.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his son and his daughter


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran, his son, and his daughter testified before the undersigned Veterans Law Judge at the RO in June 2015.  A transcript of the hearing has been associated with the record.

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for strokes and a visual disability, as well as entitlement to a higher amount of special monthly pension and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A disability of the colon was not manifest in service and is unrelated to service.

2.  A disability manifested by shortness of breath was not manifest in service and is unrelated to service.

3.  A stressor supporting the diagnosis of PTSD has not been corroborated.

4.  In a November 1996 decision, the Board denied service connection for a heart disorder.
5.  Evidence added to the record since the November 1996 Board decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a heart disorder, and does not raise a reasonable possibility of so substantiating the claim.  

6.  In a February 2006 decision, the Board denied service connection for an acquired psychiatric disorder.

7.  Evidence added to the record since the February 2006 Board decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, and does not raise a reasonable possibility of so substantiating the claim.  

8.  In a November 1996 decision, the Board denied service connection for epilepsy.

9.  Evidence added to the record since the November 1996 Board decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for epilepsy, and does not raise a reasonable possibility of so substantiating the claim.  

10.  In a November 1996 decision, the Board denied service connection for radiation burns.

11.  Evidence added to the record since the November 1996 Board decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of radiation burns, and does not raise a reasonable possibility of so substantiating the claim.  


CONCLUSIONS OF LAW

1.  A disability of the colon was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A disability manifested by shortness of breath was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The November 1996 and February 2006 Board decisions are final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015).

5.  New and material evidence has not been received to reopen the claims of entitlement to service connection for heart disease, an acquired psychiatric disorder, epilepsy, or a skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in August 2010 advised the Veteran of the allocation of duties between himself and VA regarding the development of a claim for benefits.

In September 2010, the Veteran was asked to furnish details regarding the stressful events leading to his claimed PTSD.  

In November 2010, the AOJ explained that service connection had been previously denied for schizophrenic reaction, and told the Veteran how to reopen his claim.  It discussed the evidence necessary to establish service connection as well as the meaning of new and material evidence.  The allocation of duties between the Veteran and VA was also discussed.  This letter also told the Veteran the manner in which VA determines disability ratings and effective dates.

A December 2010 letter explained that service connection had been previously denied for epilepsy, and instructed that new and material evidence was necessary to reopen the claim.  The basis of the previous denial was discussed.

An additional December 2010 letter explained that service connection had been previously denied for radiation burns, including cancer, discussed the basis for the previous denial, and provided instructions regarding how the Veteran might reopen his claim.  This letter also discussed the evidence necessary to support the Veteran's claims for service connection.  Finally, this letter discussed the evidence necessary to support a claim for a TDIU.

In January 2011, the Veteran was advised that records from the Social Security Administration had been sought, but that SSA had responded that the records had been destroyed.  The Veteran was invited to submit any SSA records in his possession.

Letters in February and December 2011 requested that the Veteran submit or identify evidence supportive of his claims of entitlement to service connection for a colon condition, shortness of breath, and mental problems.  

An additional December 2011 letter asked the Veteran for specific information pertaining to his claimed radiation exposure.  

In June 2012, the Veteran was provided information regarding how to reopen his claims of entitlement to service connection for radiation burns, epilepsy, and schizophrenic reaction.
Additional correspondence discussed the status of the Veteran's claims.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  Psychological examinations have been conducted, and the Board finds that they are adequate in that they were carried out by skilled providers who reviewed the Veteran's history and explained the rationale underlying their findings.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claims of entitlement to service connection a colon disability and shortness of breath.  However, the Board finds that VA examinations are not necessary in order to render decisions on these issues.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

With respect to these claims, the Board finds that there is no evidence of current disability or persistent or recurring symptoms of disorders that may be related to service. The evidence includes medical records recording post service diagnoses of colitis and chronic respiratory failure; however, the records do not include information as to any potential relationship to service.  Accordingly, VA examinations are not warranted.

Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  

The Board also notes that the appellant was afforded a hearing before the undersigned VLJ, during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned explained why the issues on appeal had been denied, and identified potentially relevant evidence that would help substantiate the claim.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

      Disability of the Colon and Shortness of Breath

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of colon disability or shortness of breath.  On separation physical examination in November 1956, the Veteran denied asthma and shortness of breath, as well as piles or rectal disease.  Clinical examination revealed normal abdomen and viscera, anus and rectum, and lungs.

A November 1995 VA colonoscopy report indicates that the Veteran had a history of occult blood in the stool.  Polyps were removed.  There was prior evidence of hemorrhoids.  The physician indicated that the findings on colonoscopy did not explain the Veteran's signs or symptoms.  

An undated VA primary care record notes the Veteran's report of shortness of breath and a nonproductive cough since recent angioplasty.  

A November 2001 VA treatment record indicates the Veteran's report of difficulty breathing due to heart problems.  

In January and April 2009, the Veteran denied shortness of breath.  

A December 2010 VA treatment record notes the Veteran's report of severe dyspnea of six months' duration.  He indicated that it was sometimes associated with heart pain.  Spirometry suggested restrictive abnormality, which was noted to likely be due to obesity.  
VA treatment records indicate that the Veteran was admitted to a VA facility in January 2011 for ischemic colitis.  

In February 2011, the Veteran stated that he had been hospitalized in January 2011 for severe bleeding from his colon.  

During a March 2013 RO hearing, the Veteran testified that he started to experience shortness of breath after his first heart attack, at the age of 42.  He also stated that he had shortness of breath during service, and that he sought treatment after passing out.  He indicated that he had been on oxygen for about one and one half years.  With respect to the claimed colon condition, the Veteran testified that he had experienced polyps and infections for the previous 20 years.  He stated that he had problems during service and that he went to sick call, but that nothing was done for him.  

More recent VA treatment records reflect chronic respiratory failure among the Veteran's active problems.  

During his June 2015 hearing, the Veteran testified that he had chest pain during service, but that he was denied treatment.  He noted that he had current lung disease and suggested that it was due to exposure to radiation.  He described an incident when he was lost in a blizzard and ended up at the Hanford Atomic Power Plant, where he was exposed to nuclear waste that was in barrels.  

The Veteran also testified that he had been bleeding from his colon for a long time.  He stated that he had been diagnosed with cancer and diverticulitis.  He noted that he had pain.  He stated that the bleeding began within one year following service.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed colon disability and shortness of breath.  While there are recent diagnoses of colitis and chronic respiratory failure, the most competent and probative evidence of record does not etiologically link any such disability to service or any incident therein.  Rather, the record demonstrates that a substantial period has elapsed between service and the diagnoses of colitis and respiratory failure.  As noted, relevant examinations were negative at separation from service in November 1956, and the first diagnoses date to many years following service.  There is no evidence of a link between the disabilities and service.  Nor is there any evidence tending to associate these disabilities with service.  In sum, the record demonstrates a remote, post-service onset of these claimed disabilities, and is devoid of any reliable evidence supporting a finding that they are related to service.  

To the extent that the Veteran asserts that his current colon and respiratory disabilities are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of these current diagnoses because he does not have the requisite medical knowledge or training, and because these matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The grant of service connection requires competent evidence to establish his diagnoses and, as in this case, relate the diagnoses to the Veteran's service.  The preponderance of the evidence is against finding that any diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2015). 

	PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  In this case, the record does not reflect combat service.  

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of PTSD.  On separation examination in November 1956, the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  He stated that he was in good health.  Clinical examination revealed that he was psychiatrically normal, and qualified for separation.  

Post-service, on VA special psychiatric examination in July 1967, the examiner noted that the Veteran had two years of junior college following service, and was planning to be a teacher.  The Veteran reported that he went to work in the oil fields until he injured his back in 1966.  He indicated that the injury led to surgery from which he felt he had never recovered, as well as what he referred to as a "nervous breakdown".  He related that prior to the breakdown he saw a psychiatrist who arranged for him to be admitted to Larned State Hospital, where he spent 73 days and was then transferred to the Ft. Lyon VA Medical Center.  The examiner concluded that, based on the Veteran's description, he was under pressure from a relatively unsuccessful surgery and economic pressure, and that he had a psychotic break from which he was partially recovered.  He indicated that it appeared that the Veteran had experienced a schizophrenic reaction.  The diagnosis was schizophrenic reaction, chronic, undifferentiated type, in a state of partial remission.  

During a hearing before the Board in April 1973, the Veteran testified that he witnessed a Jeep tip over, crushing and killing one of its occupants.  He indicated that he did not recall the date of that incident.  He stated that he was nervous to some degree while in service, but received no treatment.  
Records received from SSA include the report of an August 1984 psychological evaluation.  The diagnoses were major depression, recurrent, without melancholia; and paranoia.

On VA examination in March 1994, the Veteran reported that he had difficulty adjusting during service.  He stated that he thought he had some mental health treatment at Ft. Lewis, but did not know his diagnosis.  He related that he recalled talking to some doctors there, and he thought they might have been psychiatrists.  The examiner noted that the first documentation of treatment dated to March 1967.  Following examination, the diagnosis was chronic undifferentiated schizophrenia and passive-aggressive personality disorder.  The examiner noted that service records were not available, but that passive-aggressive personality disorder and chronic schizophrenia were longstanding and might have begun in service if not probably before that.

On VA examination in July 1999, the Veteran's history was reviewed.  The examiner noted the history of an oilfield accident in 1968 and the Veteran's report of a subsequent "nervous breakdown."  Following examination, the diagnosis was undifferentiated schizophrenia.  

A statement from the Veteran received in September 2009 indicates that he witnessed a Jeep with a mounted gun tip over on a fellow service member, killing him.  A separate September 2009 statement includes the Veteran's claim that he had suffered with PTSD for 55 years.  

An August 2010 VA psychiatry note indicates that a PTSD screen was positive, with the Veteran endorsing nightmares, avoidance, hypervigilance, and numbing.  The Veteran maintained that he had serious psychiatric difficulties deriving from traumatic events during service.  The psychiatrist diagnosed PTSD and advised the Veteran to return to the mental health clinic in one to two months.  

In October 2010, the Veteran described the incident during service when a fellow soldier was crushed by a Jeep.
During a March 2013 RO hearing, the Veteran described an incident in service during which a vehicle rolled over and killed a fellow soldier.  He maintained that he had been diagnosed with PTSD.

More recent VA treatment records indicate a history of PTSD.

During his June 2015 hearing, the Veteran testified that he was involved in a fight after returning from a day pass, and that the next day at roll call, his first sergeant made them fight again.  He stated that he was kicked in the head.  He indicated that he developed various mental problems, that he did not trust people, and that he was irritable.  He noted that he had an argument with a fellow soldier and was transferred to another company.  He indicated that he had suicidal tendencies during service.  

Having carefully considered the record in this case, the Board finds that there is insufficient evidence to meet the criteria for establishing service connection for PTSD.  Although the Veteran has been given a diagnosis of PTSD, there is no independent corroboration of his claimed stressors.  In this regard, the Board notes that although VA has advised the Veteran of the information necessary to corroborate his claimed stressors, he has not provided VA with sufficient information to allow for verification of the stressful events he claims.  Rather, he has provided only descriptions of what happened during basic training, and has stated that he cannot recall the date of the incident during which a fellow soldier was killed.  The information provided by the Veteran to care providers is also insufficient to allow for verification by the service department.  As such, a claimed stressor has not been verified.  Therefore, having considered all procurable and assembled data, the Board concludes that the criteria for service connection for PTSD are not met. 

The Board has considered the amended regulations governing adjudication of service connection for PTSD discussed above.  However, none of the stressors as described by the Veteran involve fear of hostile military or terrorist activity as required to warrant consideration of that regulation, nor would fear of hostile military or terrorist activity otherwise be consistent with the nature and circumstances of his service.

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the board is unable to identify a reasonable basis for granting service connection for PTSD.  Gilbert; 38 U.S.C. § 5107(b) ); 38 C.F.R. § 3.102. 

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	
Heart Disease

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of any heart disorder.  On separation examination in November 1956, the Veteran denied shortness of breath, pain or pressure in the chest, and high or  low blood pressure.  Clinical examination revealed a normal heart and vascular system.  The Veteran's blood pressure was 110/68. 

A March 1967 VA hospitalization summary notes that an EKG showed some myocardial damage.

The RO denied nonservice-connected pension in May 1967, noting that myocardial damage was noncompensably disabling.

On VA examination in July 1967, the Veteran's cardiovascular system was normal.  An EKG was normal.  A chest X-ray was negative, showing normal cardiac, skeletal, and mediastinal densities.  The lung fields were entirely clear.  Physical examination of the chest revealed clear lungs and normal percussion.  The Veteran's digestive system was also normal.  The examiner specified that myocardial damage was not found.  

On VA examination in May 1972, the examiner noted that there had been a past diagnosis of myocardial damage, the origin of which was unclear to him after examining the available records.  He indicated that the Veteran had no complaints referable to the circulatory system and did not recollect being told of problems with his blood pressure, heart beat, or circulation.  He noted that the Veteran's activity had been somewhat limited due to back and leg discomfort, so he had no awareness of shortness of breath, wheezing, or palpitation.  EKG was normal, with no evidence of injury.  A chest X-ray revealed normal heart, lungs, and mediastinum.  Following examination, the examiner noted that the Veteran's general health was satisfactory, and that myocardial damage was not found.

Records from St. Francis Medical Center indicate that the Veteran was admitted in December 1990.  Mild coronary artery blockage was diagnosed.  He was again admitted with complaints of chest pain in January 1991.  An interim history and physical indicates an impression of atypical chest pain with documented mild coronary artery disease.  The discharge diagnoses did not include any type of heart disease.  

A July 1993 stress test report indicates that the Veteran was known to have coronary artery disease and was status post percutaneous transluminal coronary angioplasty.  Treadmill test reproduced chest and left arm pain.  There was left precordial aching and pressure associated with shortness of breath without diagnostic electrocardiographic changes.  

In January 1994, the Veteran contended that he had had coronary heart and artery disease since release from active duty.  He alleged that VA had refused to treat him for his ailments.  

A January 1994 statement by a private physician indicates that a positive thallium test suggested significant obstruction of the coronary arteries, and that the Veteran underwent cardiac catheterization revealing high grade obstruction in the distal branch vessels.

A February 1994 report from Johnson County Radiation Therapy indicates the Veteran's report of having undergone cardiac catheterization five times and angioplasty twice.  

On VA general medical examination in March 1994, the Veteran complained of heart pain with radiation to his arms and throat.  Examination of the respiratory system was negative.  Following examination, the diagnoses included status post myocardial infarction in 1972 and grand mal epilepsy.

In June 1994, the RO denied service connection for heart and artery disease.  It determined that there was no evidence showing a cardiovascular disability in service or within one year following discharge.  

In July 1996, cardiac catheterization revealed two vessel coronary artery disease.  An August 1996 VA discharge summary indicates unstable angina and coronary artery disease.

During his October 1996 hearing, the Veteran testified that he had a heart attack in 1972 and that he had been on heart medication since then.  

In November 1996, the Board denied entitlement to service connection for a heart disorder.  It determined that there was no competent evidence linking a heart disorder to service.  The Veteran appealed this decision to the Court, and in February 1998, the Court granted the Veteran's motion to dismiss this claim.

Evidence added to the record since the Board's November 1996 decision include treatment records, statements from the Veteran, and his testimony.  

A November 2001 VA treatment record indicates the Veteran's report of difficulty breathing due to heart problems.  

A March 2010 VA emergency department record indicates that the Veteran presented with complaints of chest pain.  The problem list includes coronary artery disease.  

A December 2010 VA treatment record notes the Veteran's report of severe dyspnea of six months' duration.  He indicated that it was sometimes associated with heart pain.  The provider noted that the Veteran had coronary artery disease.  

VA discharge instructions dated in December 2011 indicate that the Veteran was hospitalized for seven days due to congestive heart failure.  

In November 2012, the Veteran submitted a January 1994 statement by a private physician, noting that cardiac catheterization had reveled high grade obstruction in the distal branch vessels, with stenosis in the coronary artery.  

During a March 2013 RO hearing, the Veteran testified that a VA physician had told him that his heart problems could be related to service.  He could not recall the physician's name.  

During his June 2015 hearing, the Veteran testified that he had high blood pressure and chest pain during service, but that he was denied treatment.  He stated that he was diagnosed with high blood pressure within one year of separation from service.  He related that he had a heart attack at 42 years of age.  

As discussed, service connection for a heart disorder was denied in November 1996 because there was no competent evidence linking such to service.  Since the November 1996 decision, no new evidence demonstrating that a heart disability is related to service has been added to the record.  Notably, the Veteran's assertions of such a relationship were of record at the time of the November 1996 Board decision; thus, his current assertions to that effect are cumulative.  

To the extent that the evidence added to the record since the November 1996 decision includes the Veteran's reports of symptoms during service and a diagnosis of hypertension within one year of separation, this evidence might cure a defect that existed at the time of the November 1996 decision pursuant to the presumption of credibility discussed by the Court in Justus as noted above.  However, as subsequently pointed out in Duran, Justus does not require VA to consider the patently incredible to be credible.  In this case, the Veteran's more recent statements in support of his petition to reopen are in direct conflict with his 1956 denial of relevant symptoms and the negative clinical examination, as well as records generated in the years following service indicating a remote, post service onset of this claimed disability.  Because of his inconsistent reports pertaining to his history, and because his more recently reported history is in conflict with the medical evidence contemporaneous to service and the following years, the Board finds that the Veteran's more recent assertions that he had hypertension or heart manifestations during service or directly thereafter are patently incredible. Thus, these more recent reports in support of the petition to reopen, suggesting that symptoms began during service or within a brief time following service, cannot be used as the basis to reopen the claim.

In sum, there has been no competent or credible evidence added to the record that has cured a previously existing defect.  The Board thus finds that the critical defect existing at the time of the November 1996 Board decision has not been cured, and the claim of entitlement to service connection for a heart disability may not be reopened.  

	Acquired Psychiatric Disorder

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of any psychiatric disorder.  On separation examination in November 1956, the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  He stated that he was in good health.  Clinical examination revealed that he was psychiatrically normal, and qualified for separation.  

A March 1967 report from Larned State Hospital indicates that the Veteran admitted on the referral of a VA psychiatrist who informed the Veteran that he would be admitted to a VA facility more quickly if he was first admitted to Larned.  The author of the report noted that the Veteran was injured while working in the oilfields, and that he had been rendered unable to work as a result of the injury.  The diagnosis was psychoneurotic disorder and depressive reaction, in remission.

A March 1967 VA hospital summary indicates a diagnosis of passive-aggressive personality.  The author of the summary noted that the Veteran was admitted for the first time to that hospital, having been transferred from a state hospital.  He indicated that the Veteran made rapid improvement with medication and therapy.  He was subsequently discharged.  
The Veteran submitted a claim for a nervous disorder in March 1967.  He indicated that he had been treated in 1966 at a private facility and a VA facility.  He did not identify earlier treatment.

A May 1967 report from High Plains Mental Clinic indicates the Veteran's report of being unemployed since February 1966, when he sustained a back injury which resulted in spinal surgery and subsequent symptoms.  The examiner noted that the Veteran had experienced many financial difficulties and consequently had experienced increasing depression.  The assessment was psychoneurotic disorder, depressive reaction, in remission.

On VA special psychiatric examination in July 1967, the examiner noted that the Veteran had two years of junior college following service, and was planning to be a teacher.  The Veteran reported that he went to work in the oil fields until he injured his back in 1966.  He indicated that the injury led to surgery from which he felt he had never recovered, as well as what he referred to as a "nervous breakdown".  He related that prior to the breakdown he saw a psychiatrist who arranged for him to be admitted to Larned State Hospital, where he spent 73 days and was then transferred to the Ft. Lyon VA Medical Center.  The examiner concluded that, based on the Veteran's description, he was under pressure from a relatively unsuccessful surgery and economic pressure, and that he had a psychotic break from which he was partially recovered.  He indicated that it appeared that the Veteran had experienced a schizophrenic reaction.  The diagnosis was schizophrenic reaction, chronic, undifferentiated type, in a state of partial remission.  

In March 1972, the Veteran submitted a claim that included the issue of entitlement to service connection for a nervous disorder.  

On VA examination in May 1972, the Veteran's history was reviewed.  Following mental status examination, the diagnosis was schizophrenic reaction, chronic, undifferentiated type, in a fair state of remission.  

In June 1972, the AOJ denied service connection for a nervous condition, concluding that the service medical records showed no evidence of the disability claimed.  

During a hearing in August 1972, the Veteran testified that he almost had a nervous breakdown during service.  

During a hearing before the Board in April 1973, the Veteran testified that he had a nervous breakdown in 1967, following surgery on his back.  He stated that he was nervous to some degree while in service, but received no treatment.  He related that following service, he attended college for a couple of years, then worked for the state of Kansas and for an oil company.  

In June 1973, the Board denied the Veteran's claim of entitlement to service connection for a nervous disorder.  It determined that an acquired nervous condition was not present in service or at separation, nor was one manifested until many years subsequent to service.  

The Veteran submitted a new claim in March 1984, indicating that mental illness began during service.  In August 1984, this claim was administratively denied because the Veteran did not respond to letters requesting information and evidence.  The AOJ determined that the Veteran failed to prosecute his claim.  

Records received from SSA include the report of an August 1984 psychological evaluation.  The diagnoses were major depression, recurrent, without melancholia; and paranoia.

The Veteran submitted a new claim in October 1993, indicating that a nervous condition had grown worse since his separation from service.  

On VA examination in March 1994, the Veteran reported that he had difficulty adjusting during service.  He stated that he thought he had some mental health treatment at Ft. Lewis, but did not know his diagnosis.  He related that he recalled talking to some doctors there, and he thought they might have been psychiatrists.  The examiner noted that the first documentation of treatment dated to March 1967.  Following examination, the diagnosis was chronic undifferentiated schizophrenia and passive-aggressive personality disorder.  The examiner noted that service records were not available, but that passive-aggressive personality disorder and chronic schizophrenia were longstanding and might have begun in service if not probably before that.

In June 1994, the AOJ denied service connection for a nervous condition.  It concluded that the evidence did not show schizophrenia in service or within one years following discharge.  It further noted that the Veteran's reported history on VA examination was refuted by the service medical records, which did not show treatment in service for a psychiatric disorder.  Service connection was also denied for passive-aggressive personality disorder, as such are not disabilities for which service connection could be established under the law.

In a September 1994 statement, the Veteran asserted that he had psychiatric breakdowns during service after he had a serious case of shingles.  

During an October 1996 hearing before the Board, the Veteran testified that he started junior college immediately following separation from service, and that he could not stay in college more than 30 minutes at a time, and that he had difficulty thinking and doing his college work.  He maintained that he had experienced problems with his mental state since her left service.  He stated that a VA provider at Kansas City had related his mental problems to service.  

In November 1996, the Board determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.   The Veteran appealed this decision to the Court, and in February 1998, the Court granted the parties' joint motion for remand, vacating and remanding this issue to the Board for readjudication consistent with the terms of the joint motion.  

In June 1998, the Board sought an expert opinion regarding the etiology of the Veteran's claimed psychiatric disorder.  

In August 1998, a VA physician reviewed the record and indicated that appropriate diagnoses might include depression with psychotic features, brief psychotic disorder, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophreniform disorder, and adjustment disorder with depressed mood.  He acknowledged that these suggested diagnoses were speculative because he had not interviewed the Veteran.  He further stated that the Veteran's symptoms were confounded by a history of head trauma and epilepsy, which could be consistent with an Axis I diagnoses of personality change due to a general medical condition.  He concluded that the most likely Axis I diagnosis was chronic schizophrenia, residual type, single episode in partial or full remission.  He opined that the available records were most consistent with the diagnosis being unrelated to the Veteran's service.  He pointed out that the Veteran's first episode of active schizophrenia was in 1966, and that the presentation was most consistent with a prodromal phase beginning within the year prior to that, and was less likely to have occurred during service which ended in 1957.  

In January 1999, a private psychologist evaluated the Veteran.  This provider noted that she was in agreement with the diagnosis of chronic schizophrenia.  She indicated that numerous indicators suggested prodromal phase symptoms during service, followed by active symptoms.  She indicated that a nervous condition following a back injury in 1956 could well demonstrate early symptoms of schizophrenia.  She noted the Veteran's report of anger outbursts and inability to cope during service.  She emphasized that prodromal symptoms were demonstrated during service and that subsequently, full blown symptoms were manifested.

On VA examination in July 1999, the Veteran's history was reviewed.  The examiner noted the history of an oilfield accident in 1968 and the Veteran's report of a subsequent "nervous breakdown."  Following examination, the diagnosis was undifferentiated schizophrenia.  The examiner indicated that onset of schizophrenia was estimated to have been following the oilfield accident in 1968, which was 10 years following discharge from service.  He noted that there was no evidence of any symptoms compatible with schizophrenia in the service record.

In October 1999, a private psychologist expressed her concerns regarding the diagnosis provided by the VA examiner.  She stated that the Veteran was approximately 32 years old in 1968, which was inconsistent with the typical age of onset of schizophrenia.  She noted that the median onset of schizophrenia was the early to mid-twenties for men.  She pointed out that in her previous evaluation of the Veteran, she noted numerous indicators suggesting prodromal phase symptoms of schizophrenia during service, with active symptoms following.  She indicated that although the VA examiner stated that there was no record of psychiatric care until 10 years following service, this did not negative the possibility of a psychiatric condition being present before treatment.  She concluded that it was entirely possible that schizophrenia symptoms were present prior to 1968.
	 
In June 2000, the Board denied service connection for an acquired psychiatric disorder.  It concluded that an acquired psychiatric disorder was not present during service, and a psychosis was not manifest to a compensable degree within one year following separation from service.  

The Veteran appealed to the Court.  In August 2001, the Court remanded the appeal so that VA could comply with the requirements of the VCAA.  

In February 2002, a VA provider noted that the Veteran had mood and psychotic symptoms associated with seizure disorder.

In April 2002, a VA psychiatrist noted the Veteran's report of seizures beginning in service, and that he asked for treatment but was denied.  He also noted the Veteran's report of noticing some mental changes during service, occurring over several months, but that he was denied treatment.  He noted that the prodrome to psychotic illness such as schizophrenia was frequently marked by nonspecific emotional lability, depression, and behavior changes, which may last several months.  He indicated that such symptoms were as often interpreted as character problems and not psychiatric.  He thus concluded that it was not unusual for clear documentation of psychiatric illness to be lacking in the beginning.  He stated his belief that the Veteran's illness began during service.  

In July 2002, the private psychologist submitted an additional report.  She noted that the Veteran's outbursts of anger and inability to cope with other individuals during service were consistent with the prodromal phase of schizophrenia.  

In August 2002, the Board again denied service connection for an acquired psychiatric disorder.  It concluded that an acquired psychiatric disorder was not present during service, and a psychosis was not manifest to a compensable degree within one year following separation from service.  

In a March 2004 memorandum decision, the Court vacated the Board's decision on the basis that the Board did not adequately address VA's duty to notify and assist.  The Board subsequently remanded the appeal for compliance with the VCAA.

In February 2006, the Board denied the claim, finding that an acquired psychiatric disorder was not present during service, and a psychosis was not manifest to a compensable degree within one year following separation from service.  The Veteran did not appeal.

In August 2009, the Veteran sought to reopen his claim.  In February 2010, the RO declined to reopen the claim.

In October 2010, the Veteran stated that he had experienced mental problems since his release from service in 1957.  

In November 2010, the Veteran's wife stated that she married the Veteran in August 1960, and that at the time he had a lot of emotional problems and mood swings.  She indicated that he had PTSD from service.  She noted that he had been disturbed since she met him in 1958.  A November 2010 statement from the Veteran's daughter indicates that she remembered him suffering from mental problems and seizures since she was a child.

During a March 2013 RO hearing, the Veteran testified that he had been told by a provider that his schizophrenia had started prior to service.  He stated that he had symptoms throughout active service.  He recalled having gone to sick call because he had visions and heard voices.  

During his June 2015 hearing, the Veteran testified that he was involved in a fight after returning from a day pass, and that the next day at roll call, his first sergeant made them fight again.  He stated that he was kicked in the head.  He indicated that he developed various mental problems and walked in his sleep.  He stated that he had suicidal tendencies during service.   

As discussed, service connection for an acquired psychiatric disorder was denied in February 2006 because there was no evidence of an acquired psychiatric disorder during service and no evidence of a psychosis within one year following separation.  Since the February 2006 decision, no new evidence has been added to the record which demonstrates that an acquired psychiatric disorder was manifest during service or that a psychosis was manifest to a compensable degree within one year of separation.  Notably, evidence from medical providers suggesting that the prodromal phase of psychosis began during service were before the Board at the time of the February 2006 decision, and any additional medical evidence which includes this opinion is cumulative.  Moreover, the Veteran's assertions of a relationship between his psychiatric disorder and service were of record at the time of the February 2006 Board decision; thus, his current assertions to that effect are also cumulative.  

To the extent that the evidence added to the record since the February 2006 decision includes the Veteran's reports of symptoms during service and treatment for such symptoms, this evidence might cure a defect that existed at the time of the November 1996 decision pursuant to the presumption of credibility discussed by the Court in Justus as noted above.  However, as subsequently pointed out in Duran, Justus does not require VA to consider the patently incredible to be credible.  In this case, the Veteran's more recent statements in support of his petition to reopen are in direct conflict with his 1956 denial of relevant symptoms and the negative clinical examination, as well as records generated in the years following service indicating a remote, post service onset of this claimed disability.  Because of his inconsistent reports pertaining to his history, and because his more recently reported history is in conflict with the medical evidence contemporaneous to service and the following years, the Board finds that the Veteran's more recent assertions that he had symptoms during service or directly thereafter are patently incredible.  Thus, these more recent reports in support of the petition to reopen, suggesting that psychiatric symptoms began during service or within a brief time following service, cannot be used as the basis to reopen the claim.

In sum, there has been no competent or credible evidence added to the record that has cured a previously existing defect.  The Board thus finds that the critical defect existing at the time of the February 2006 Board decision has not been cured, and the claim of entitlement to service connection for an acquired psychiatric disorder may not be reopened.  

	Epilepsy

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of epilepsy.  On separation examination in November 1956, the Veteran denied epilepsy or fits.  Clinical examination revealed that the Veteran was neurologically normal, and qualified for separation from service.

On VA examination in July 1967, the Veteran was neurologically normal.

An April 1972 letter from J.J.H., M.D. indicates that the Veteran was last seen in August 1971 after sustaining multiple blows to the head and neck and a fracture of the seventh rib on the left.  Dr. H. noted that there was no pneumothorax.  He also stated that the Veteran did not keep subsequent appointments in September 1972.  

In March 1984, the Veteran submitted a claim of entitlement to service connection for seizures, indicating that they began during service.  In August 1984, this claim was administratively denied because the Veteran did not respond to letters requesting information and evidence.  The AOJ determined that the Veteran failed to prosecute his claim.  

During an August 1984 psychological evaluation for SSA purposes, the Veteran reported that he saw a private physician for seizures.  He noted that he experienced seizures every three to four days.  

Records received from SSA indicate that in November 1986, the Veteran was seen by a private neurologist following a motor vehicle accident in June 1986.  Cranial nerve, sensory, and motor examinations were normal.  The Veteran denied a history of serious illness.  

The Veteran submitted a claim of entitlement to service connection for epilepsy in October 1993, stating that he had experienced seizures since service.  

In January 1994, the Veteran stated that epilepsy was diagnosed years before he was hospitalized at the Ft. Lyon VA, and that VA should have that information.  

On VA general medical examination in March 1994, the diagnoses included grand mal epilepsy.  

In May 1994, EEG was abnormal and suggestive of a structural process affecting the right hemisphere, thought the cause could not be specified.  The examiner noted that focal vascular disease, head trauma, space-taking lesion, or lateralizing degenerative process could cause such a picture.

In June 1994, the AOJ denied service connection for epilepsy.  It noted that the Veteran had not responded to a request for evidence showing treatment or diagnosis of epilepsy.  It concluded that there was no evidence of epilepsy in service or within one year following discharge.  
In September 1994, the Veteran maintained that his neurologist had told him that he should be rated as 50 percent disabling for grand mal seizures.  

A February 1996 VA treatment record indicates an impression of seizure disorder.

During an October 1996 hearing before the Board, the Veteran testified that he started having symptoms of epilepsy during service.  He related that he got into a fight with another soldier.  He stated that since then, he had experienced progressively worsening seizures.  

In November 1996, the Board determined that service connection was not warranted for epilepsy.  It determined that there was no competent evidence linking epilepsy to service.  The Veteran did not appeal.

A January 2002 VA treatment record indicates the Veteran's report that he had been taking less medication because he no longer had seizures.  

A March 2009 VA treatment record notes that the Veteran's seizure disorder was stable.  A March 2009 problem list indicates seizure disorder with a diagnosis date of January 2001.

In February 2010, the RO declined to reopen the Veteran's claim.  

In November 2010, the Veteran stated that he was beaten by a fellow soldier in 1955, and that since that time, he had had epilepsy with grand mal seizures.

The Veteran sought to reopen his claim in November 2011.  

During a March 2013 RO hearing, the Veteran testified that he had been diagnosed with epilepsy at Ft. Bliss by a medic.  He stated that he was beaten by a fellow soldier.  He indicated that when his first sergeant saw his injuries, he made them fight again.  He stated that the other soldier beat him until he passed out.  He maintained that from that time forward, he had epilepsy, and suffered from seizures during active service.  He stated that he received treatment during service.  He noted that he had received treatment in Kansas, but that the physician had passed away.  

More recent VA treatment records reflect a history of seizure disorder.

During his June 2015 hearing, the Veteran testified that he was involved in a fight after returning from a day pass, and that the next day at roll call, his first sergeant made them fight again.  He stated that he was kicked in the head.  He noted that shortly after that, he began to have seizures which progressively became worse.  He stated that he was treated at a medic station.  He testified that he was diagnosed with epilepsy shortly following service.

As discussed, service connection was denied in November 1996 because there was no competent evidence linking epilepsy to service.  Since the November 1996 decision, no competent evidence has been added to the record which demonstrates that epilepsy is related to service.  Notably, the Veteran's contentions that seizures began during service were before the Board at the time of the November 1996 decision, and are therefore cumulative.  Evidence indicating a seizure disorder was also before the Board in November 1996, and additional records indicating such are also cumulative.

In sum, there has been no competent or credible evidence added to the record that has cured a previously existing defect.  The Board thus finds that the critical defect existing at the time of the November 1996 Board decision has not been cured, and the claim of entitlement to service connection for epilepsy may not be reopened.  


	Skin

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggesting a skin disability, to include radiation burns.  On separation examination in November 1956, the Veteran did not identify relevant symptoms, and stated that he was in good health.  Clinical examination revealed normal skin, and the Veteran was deemed to be qualified for separation.

On VA examination in July 1967, the Veteran's skin, head, face, and neck were normal.  

In October 1993, the Veteran submitted a claim of entitlement to service connection for radiation burns.  He contended that the claimed disability was the result of excessive X-rays and being forced to witness atomic tests.

In January 1994, the Veteran argued that he had radiation burns under his chin and throat.  He alleged that he had been exposed to radiation two times, at White Sands, New Mexico during atomic testing, and at the Hanford atomic plant after getting lost in a snow storm with a group of service colleagues.  

A February 1994 report from Johnson County Radiation Therapy notes the Veteran's report of having been exposed to radiation at Hanford nuclear plant.  He indicated that he had burns across his anterior neck, which eventually resolved.  

On VA general medical examination in March 1994, the examiner noted a two inch by two inch submental area of depigmentation.  The Veteran reported that it was secondary to a burn in 1956.

In June 1994, the AOJ denied service connection for radiation burns.  It noted the Veteran's contentions, but determined that the service records did not show radiation exposure or burns.

In June 1994, the Veteran reported that he had sustained a radiation burn to his neck during service.  He complained of a sore throat.  

VA dermatology records dated in 1996 indicated that the Veteran had various nodules, but make no reference to residuals of radiation burns.  

In May 1996, the Veteran stated that he had had many growths removed, and that they were due to radiation exposure.  

During an October 1996 hearing before the Board, the Veteran testified that while participating in exercises at Yakima Proving Grounds, he and some colleagues were lost in a blizzard and ended up at the Hanford Nuclear Plant.  He stated that they went in to the building that housed radioactive material.  He alleged that he had radiation burns on his neck and that he had also had skin cancer relating to exposure.  He maintained that a VA physician had told him that skin cancer he had removed was caused from radiation.  He indicated that he was uncertain how much radiation he was exposed to, but that it had killed his brother, who was exposed at the same time.  

In November 1996, the Board denied entitlement to service connection for a radiation burns.  It determined that there was no competent evidence linking radiation burns to service.  The Veteran did not appeal.

In April 2008, the Veteran reported that he had been diagnosed with cancer.

In August 2009, the Veteran sought to reopen his claim for radiation exposure.

A radiation risk activity worksheet received in September 2009 indicates the Veteran's report that he was exposed to radiation in 1957 at Yakima Proving Grounds when his squad was lost in a blizzard and ended up at the Hanford Atomic Plant.  He also stated that he was injured at White Sands, New Mexico.

A September 2009 VA dermatology note indicates the Veteran's report of a nuclear burn to his neck in the 1950s.  The provider noted a new non-tender skin colored bump near an old basal cell carcinoma.  The assessment was history of basal cell carcinoma with no recurrence noted.  Actinic keratoses were also noted.  

In December 2009, the RO declined to reopen the Veteran's claim.  It noted that the diagnosis of skin cancer was more than one year following service, and that the Veteran's allegations of exposure to radiation could not be substantiated.

In November 2011, the Veteran argued that he had been processed for radiation exposure at the Kansas City VA Medical Center and there had been an admission that heh ad been exposed to radiation.  He indicated that he had several different cancers as a result.  

In February 2012, the Department of the Army indicated that it had no record of the Veteran's exposure to ionizing radiation.  

In February 2013, the Veteran submitted an article from the Kansas City Star which was posted in February 2013.  This article reports that six underground tanks containing radioactive and toxic waste were leaking at the Hanford Nuclear Reservation.

During a March 2013 hearing, the Veteran testified that he and his colleagues got lost in a blizzard and ended up at the Hanford atomic energy plant, where they entered a building where he sustained radiation burns.  He stated that he was not seen for this problem until he got out of service.  He indicated that a private physician had told him that his skin problems were caused by radiation burns.  

An August 2014 VA treatment record indicates that the Veteran was seen for an ionizing radiation registry examination.  He reported a history of radiation exposure in February 1956.  The provider noted that there were no ionizing radiation related signs, symptoms, or diseases.  

A January 2015 VA dermatology note indicates a history of basal cell carcinoma and seborrheic dermatitis.  

During his June 2015 hearing, the Veteran described an incident when he was lost in a blizzard and ended up at the Hanford Atomic Power Plant, where he was exposed to nuclear waste that was in barrels.  He indicated that he had burns on his face from being in proximity to the barrels, and that he had been diagnosed with melanoma.  He stated that he was not allowed to seek medical care during service because his presence at the nuclear plant was being covered up.  

As discussed, service connection for a skin disability due to radiation burns was denied in November 1996 because there was no competent evidence linking radiation burns to service.  Since the November 1996 decision, no new evidence has been added to the record which demonstrates that the Veteran has residuals of radiation burns that were incurred during service.  Notably, his assertions that he sustained radiation burns at the Hanford nuclear facility were before the Board at the time of the November 1996 decision and are therefore cumulative.  Evidence indicating a history of basal cell carcinoma and actinic keratoses is new, but does not include any finding that such diagnoses are related to any incident of service; therefore this evidence is not material.  

In sum, there has been no competent or credible evidence added to the record that has cured a previously existing defect.  The Board thus finds that the critical defect existing at the time of the November 1996 Board decision has not been cured, and the claim of entitlement to service connection for a skin disability, to include residuals of radiation burns, may not be reopened.  











	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a disability of the colon is denied.

Entitlement to service connection for a disability manifested by shortness of breath is denied.

Entitlement to service connection for PTSD is denied.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for heart disease is denied.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is denied.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for epilepsy is denied.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for a skin disability is denied.


REMAND

In a January 2015 rating decision, the RO denied special monthly compensation based on the need for aid and attendance, a total rating for hospital treatment in excess of 21 days for a service-connected disability, and declined to reopen claims of entitlement to service connection for strokes and defective vision.  In a June 2015 notice of disagreement, the Veteran specified that he disagreed with the denial of service connection for strokes and defective vision.  It does not appear that a statement of the case has been issued in response to the Veteran's notice of disagreement.  
In a June 2015 rating decision, the RO confirmed and continued entitlement to aid and attendance benefits.  In July 2015, the Veteran indicated that he disagreed with the amount he was paid for aid and attendance benefits.  There is no statement of the case of record with respect to this issue.

The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding these issues must be provided to the appellant.  As such, these issues must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

Because the actions required by this remand might result in a situation that requires additional adjudication the Veteran's claim for a TDIU, the Board has concluded that it would be inappropriate at this juncture to enter a final determination on this issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case (SOC) on the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for strokes and a visual disability, as well as a higher amount of compensation for aid and attendance, pursuant to 38 C.F.R. § 19.26 (2015).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition.  

2.  After the filing of a substantive appeal in response to the SOC issued pursuant to paragraph 1, or the expiration of that appeal period, determine whether further development is necessary to readjudicate the issue of entitlement to a TDIU.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


